Per Curiam.

This Court has no settled rule of practice", in a case like the present; but we see no objection to granting a rule that the attorneys who have been named, appear and defend for the defendants, stated in the affidavit to be of unsound mind and of full age.
Rule granted.(a)

 Vide 1 Collinson on Lunacy, 341. s. 10, 11, 12, 13. p. 342. s. 15. If an idiot has irregularly appeared, and defended an action by attorney, it cannot be assigned for error. 2 Saund. 336. The Court of K. B. will not discharge a defendant from custody, on common bail, on the ground of his being insane at the time of his arrest, or had become so afterwards. Kernot v. Norman, 2 Term Rep. 390. Nutt v. Verney and others, 4 Term Rep. 121.